       Case 1:18-cv-04895-RA-RWL Document 77
                                          76 Filed 12/16/20
                                                   12/14/20 Page 1 of 2

                                AKIN LAW GROUP PLLC
                                             45 BROADWAY
                                              SUITE 1420
                                       NEW YORK, NEW YORK 10006
                                   Tel. (212) 825-1400   Fax. (212) 825-1440


                                         December 14, 2020

Via ECF
The Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                       Re:        Islam, et al v. LX Avenue Bagels, Inc., et al.
                                                  Case No. 18-CV-04895 (RA)

Dear Judge Lehrburger:

        As the Court is aware, this firm represents Plaintiffs Mohammed Islam and Mohammed
Siddik in the above-referenced matter. Defendants are represented by Travis Law PLLC in the
instant action, and Morrison-Tenenbaum PLLC represents the Corporate Defendants named in this
action in their capacity as Debtors in the related Chapter 11 bankruptcy action captioned In Re: LX
Avenue Bagels, Inc., et al., Case No.: 1-19-46769-jmm, currently pending in the United States
Bankruptcy Court, Eastern District of New York. The parties respectfully submit this joint letter
pursuant to the Court’s December 7, 2020 Order [Docket 75] directing the parties to submit a status
report on the bankruptcy proceedings.

Settlement of the Plaintiffs’/Creditors’ Claims

         Shortly after Plaintiffs became aware of the Defendants’ Chapter 11 bankruptcy filing,
Plaintiffs Islam and Siddik each filed a Proof of Claim to preserve their rights as Creditors to debts
incurred by Defendants/Debtors as a result of the FLSA and NYLL violations forming the basis
of this action.

        On July 16, 2020, the parties engaged in a private mediation session and reached a
settlement in principle, resolving all of the Plaintiffs’/Creditors’ claims. The terms of the
settlement were reduced to a writing (the “Settlement Agreement”). On September 2, 2020,
Plaintiffs executed the Settlement Agreement and communicated the signed Settlement Agreement
and tax forms to Debtors’ counsel. On or around October 12, 2020, Defendants/Debtors provided
this firm with a countersigned copy of the Settlement Agreement. Defendants/Debtors have
partially complied with the terms of the Settlement Agreement.

Status of the Bankruptcy Proceedings

        The Debtors have filed a motion to dismiss the Chapter 11 proceedings, which is scheduled
to be heard on January 13, 2021.
           Case 1:18-cv-04895-RA-RWL Document 77
                                              76 Filed 12/16/20
                                                       12/14/20 Page 2 of 2




           The parties, having resolved all Plaintiffs’/Creditors’ claims through settlement in
   connection with the bankruptcy action, respectfully request the Court lift the stay of the instant
   action and dismiss the action in its entirety.

           We thank the Court for its attention to this matter.

                                                         Respectfully submitted,

                                                         Akin Law Group PLLC

                                                         /s/ Justin Ames________
The stay entered on December 12,                         Justin Ames
2019 is lifted, and the action is hereby                 45 Broadway, Suite 1420
dismissed in its entirety.                               New York, NY 10006
                                                         (212) 825-1400
The Clerk of Court is respectfully                       Attorneys for Plaintiffs
directed to close this case.

SO ORDERED.
                                                         Travis Law PLLC

                                                         /s/ Christopher Travis________
            _____________________                        Christopher Travis
            Hon. Ronnie Abrams                           80 Maiden Lane, Suite 304
            12/16/2020                                   New York, NY 10038
                                                         (212) 248-2120
                                                         Attorneys for Defendants


                                                         Morrison-Tenenbaum, PLLC

                                                         /s/ Lawrence Morrison________
                                                         Lawrence Morrison
                                                         87 Walker Street, 2nd Floor
                                                         New York, NY 10013
                                                         (212) 620-0983
                                                         Attorneys for Debtors in Bankruptcy Action




                                                     2
